Exhibit 10.5(i)

AMENDMENT NO. 9

TO CONSULTING AGREEMENT

This AMENDMENT NO. 9 to the Consulting Agreement between the parties is entered
into by and between Michael Baker Corporation, a Pennsylvania Corporation (the
“Corporation”) and Richard L. Shaw, an individual (the “Executive”).

WHEREAS, the Corporation and the Executive entered into the Consulting
Agreement, effective April 25, 2001, a true and correct copy of which (along
with all amendments thereto) is attached hereto as Exhibit A, as last amended by
Amendment No. 8 to the Consulting Agreement, effective April 26, 2011 extending
the term of the Agreement until April 26, 2012; and

WHEREAS, the Corporation and the Executive now desire to extend the term of the
Consulting Agreement upon the same terms and conditions for an additional one
(1) year period until April 26, 2013;

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, incorporating the foregoing WHEREAS
clauses and intending to be legally bound hereby, THE PARTIES AGREE AS FOLLOWS:

The term of the Consulting Agreement effective April 25, 2001 between the
parties as amended by Amendment No. 1 effective April 26, 2003, Amendment No. 2
effective April 26, 2005, Amendment No. 3 effective April 26, 2006, Amendment
No. 4 effective April 26, 2007, Amendment No. 5 effective April 26, 2008,
Amendment No. 6 effective April 26, 2009, Amendment No. 7 effective April 26,
2010, and Amendment No. 8 effective April 26, 2011, shall be, and the same
hereby is, extended for an additional one (1) year period from April 26, 2012
until April 26, 2013 upon the same terms and conditions.

IN WITNESS WHEREOF, the parties have executed this AMENDMENT NO. 8 to the
Consulting Agreement extending the term thereof until April 26, 2013.

 

Attest:      

MICHAEL BAKER CORPORATION

(The “Corporation”)

/s/ Marcia S. Wolk     By:   /s/ H. James McKnight Marcia S. Wolk       H. James
McKnight Assistant Secretary       Executive Vice President       Witness:      
Date: March 6, 2012       Richard L. Shaw       (The “Executive”) /s/ Patricia
A. Smith       /s/ Richard L. Shaw       Date: March 6, 2012